 In the-Hatter Of POCAHONTAS FUEL COMPANY, INCORPORATEDandUNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UNITED MINEWORKERS OF AMERICACase No. 9-R-1550.-Decided January 15, 1945Senator Edward R. Burke,ofWashington, D. C., andMr. AlbertS.Kemper, Jr.,of Bluefield,W. Va., for the Company and theS. C. P. A.Mr. Luke Brett,of Beckley, W. Va., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, affiliatedwith United Mine Workers of America, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of Pocahontas Fuel Company, Incorporated,Pocahontas, Virginia, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Louis S. Penfield, Trial Examiner. Said hearing was held atBluefield,West Virginia, on October 3, 1944.The Company, theUnion, and Southern Coal Producers Association, herein called theS.C. P. A., appeared, participated, and were afforded full oppor-tunity to be heard, to examine, and cross-examine witnesses, and tointroduce evidence bearing on the issuesThe Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The S. C. P. A. requested opportunity for oral argument, and theBoard granted the request.2On November 21, 1944, a hearing was' In accordance with the stipulation of the parties,the evidence adduced at the October3, 1944, hearing inMatter of Lllybrook Coal Company,60'N L.R. B. 31, Case No. 9-R-1497,is incorporated into, and hereby made part of, the official record in the instantproceeding.2For the purposes of oral argument,Matter of Llllybrook Coal Company,supra,wasconsolidated with the instant case60 N. L. It. B., No. 7.41 42DECISIONS OF NATIO1N AL LABOR RELATIONS BOARDheld before the Board at Washington, D. C., for the purposes of oralargument.The S. C. P. A., the Company, and the Union appearedand participated.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGSOF FACTI. THE BUSINESS OF THE COMPANYPocahontas Fuel Company, Incorporated, has its principal office atPocahontas, Virginia. It is principally engaged in the operation of12 coal mines, 3 of which are located in Virginia and 9 in West Vir-ginia.During the first 6 months of 1944, the Company produced fromitsmines 51/2 million tons of coal, of which more than 90 percent intonnage was sold and delivered to points outside the State in which itwas produced. The Company's merchandising operations include themanagement and conduct of 14 stores, of which 3 are in Virginia and11 in West Virginia; 7 community buildings, including 1 in Vir-ginia and 6 in West Virginia; and a funeral hbme in Virgina. Em-ployees involved in the operation of these properties, numbering ap-proximately 240, are the employees chiefly concerned in this pro-ceeding.During the first 6 months of 1944, the Company's gross sales ofmerchandise and services through these stores and other facilities,amounted to approximately 21/2 million dollars.During the sameperiod, the - Company's purchases of merchandise for such useamounted to approximately 2 million dollars.Approximately two-thirds of these materials is shipped to the Company's stores frompoints outside the State.The Company maintains a central ware-house at Pocahontas, to which delivery of part of these shipmentsismade.Other shipments are made directly to the store, where thematerial is to be resold.The Company's stores and community housesare located on company property.The funeral home is on rentedproperty.Stores are located adjacent to the dwelling places of minersworking in the several mines operated by the Company, and approxi-mately 70 percent of all sales of merchandise made and services ren-dered through the Company's stores, filling stations, communityhouses, and funeral home is to these employees.. Employees maypurchase by cash or through the use of scrip, but the greatest per-centage of sales is on open charge accounts.We find, contrary to the contention of the Company, that the Com-pany's merchandising operations are a part of its entire integratedbusiness enterprise and that, in the operation of its stores and other POCAHONTAS FUEL COMPANY, INCORPORATED43facilities, the Company is engaged in commerce, within the meaning ofthe National Labor Relations Act.3II.THE ORGANIZATION INVOLVEDUnited Construction Workers is a labor organization affiliated" withUnited Mine Workers of America, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about July 26, 1944, the Union asked the Company for recog-nition as exclusive bargaining representative of the Company's storeemployees.The Company refused recognition, contending that theunit sought by the Union was not'aff'appropriate bargaining unit.The Company is a member of Pocahontas 'Operators' Associationand, as such, a member of Southern Coal Producers Association, theintervenor herein, and a. party to an agreement between these organiza-tions and United Mine Workers of America, District 29, and the Inter-nationalUnion, herein collectively called the U. M.W., coveringmining employees of their several operator members.The contractcontains a recognition clause of the U. M. W. as bargaining repre-sentative for employees of the mine operators, and a subsequent pro-vision, that covered thereunder are "mine workers," a term defined asexcluding "mine foremen, assistant mine foremen, fire bosses, or bossesin charge of any classes of labor inside or outside of the mine, or coalinspectors or weigh bosses, watchmen, clerks, or members of the execu-tive, supervisory, sales, and technical forces" of the several mine oper-ators.The Company takes the position that the U. M. W. is the bar-gaining representative of store clerks ; that the U. M. W. has expresslycontracted not to bargain for such employees during the term of thecontract, which extends to March 21, 1945; and that the contract, there-fore, operates as a bar to their representation by any other labor or-ganization during this period.For reasons which we have set forthin our decision inMatter of Lillybrook Coal Company, supra,we findno merit in this contention.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate 48The S. C P. A.and the Company in the instant case agree that the relationship ofstores and mines operatedby the Companyis the sameas that of the storesand minesoperatedby Lillybrook Coal Company and that thejurisdictional issue raised herein isessentially the same issue raised inMatter of Lillpbrook Coal Company,supra.'The Unionsubmitted134 cards, of which 61bear datesprior to May1944 and theremaining,dates subsequentthereto.There are approximately210 employees in theappropriate unit. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all employees of the Company,employed atthe Company's stores, filling stations, community buildings, and fu-neral home, excluding office clerical employees, store managers, as-sistant store managers, and other supervisory employees, constitutean appropriate bargaining unit.The Company and the S. C. P. A.contend that the unit appropriate for employees at its stores shouldnot be limited to employees of the Company, but should include storeemployees of coal mining operators on a multiple-employer basis,analogous to the broad unit covering mining employees of these coaloperators, indicated above.The Union has not yet extended its or-ganization among store employees of coal operators in any operatingdistrict or area commensurate with an existing employer association.For reasons which we have set forth inHatter of Lillybrook Coal Com,-pany, supra,we find that a unit limited to employees of the Companyis an appropriate bargaining unit at this time.Such finding will notpreclude the determination of a multiple-employer unit for employeesof the Company and other coal operators on m district- or area-widebasis, upon the filing of a later appropriate petition covering suchemployees.As noted above, in addition to its 14 stores, the Company operates4 filling stations, and 7 community buildings, variously located in itsentire mining area, and 1 funeral home located at Pocahontas, Vir-ginia.At its stores, the Company sells general merchandise and atits filling stations, which are operated in connection with its st-ores,the usual petroleum products.At its community houses, the Company,operates pool tables and sells beer and soft drinks, and, particularlyafter regular store hours, some general merchandise.The Companyand the S. C. P. A. question whether employees serving at the funeralhome and at the community houses should be grouped in the samebargaining unit with store clerks and filling station employees.Thefuneral home operates in conjunction with the Company's largeststore at Pocahontas.The 2 employees working in the funeral homespend part of their working time at the funeral home and the remain-ing portion of their time at the store.The community houses, to aconsiderable extent, supplement the services rendered at the storeafter regular store hours.The stores, the funeral home, the fillingstations, and the community houses are all under the direct super-vision of the Company's stores manager and are operated as a singleadministrative department of the Company.Since employees en- POCAHONTAS FJJEL COMPANY,INCORPORATED45gaged in the proposed unit constitute a single operating departmentof the Company and a homogeneous group, we see no reason to pre-clude their inclusion in the same bargaining unit.Each store has itsmanager, and the larger stores an assistant manager, under whomare from 5 to 25 employees.We shall exclude from the unit officeclerical employees, store managers, assistant store managers, andother supervisory employees.We shall include departmental heads,who have some direction over the disposition of merchandise in theirseveral departments, but are not supervisory employees.We find that all employees at the Company's stores, filling stations,community houses, and funeral home, excluding office clerical em-ployees, store managers, assistant store managers, and all other super-visory employees with. authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Decision andDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pocahontas FuelCompany, Incorporated, Pocahontas, Virginia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region, acting inthismatter as agent for.the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot work during said pay-roll period because they were ill or onvacation or temporarily laid off,and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not'been rehired or reinstatedprior to the date of the election,to determine whether or not theydesire to be represented by United Construction Workers, affiliatedwith UnitedMineWorkers of America, for the purposes of collectivebargaining.MR. GERARD D. REILLY, dissenting:The parties stipulated that the evidence adduced in'the hearingofHatter of Lillybrook Coal Company,60 N. L. R. B. 31, Case No.9-R-1497, should be made a part of the official record, in the instantproceeding, and subsequently the two cases were consolidated togetherfor the purposes of oral argument.My observations in the companioncase are equally applicable here.